        Case 3:20-cv-00516-VAB Document 228 Filed 07/06/21 Page 1 of 7




                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF CONNECTICUT

OLIVER LUCK                                    §
                                               §
       Plaintiff                               §
                                               §
v.                                             §          CIVIL NO. 3:20-cv-516 (VAB)
                                               §
VINCENT K. MCMAHON and                         §
ALPHA ENTERTAINMENT LLC                        §
                                               §          July 6, 2021
       Defendants.                             §

             PLAINTIFF OLIVER LUCK’S MEMORANDUM OF LAW
     IN SUPPORT OF PLAINTIFF’S MOTION TO COMPEL WORLD WRESTLING
              ENTERTAINMENT, INC. TO PRODUCE DOCUMENTS

To the Honorable Judge Bolden:

       Plaintiff Oliver Luck (“Luck”) submits this memorandum of law in support of his Motion

to Compel Word Wrestling Entertainment, Inc. (“WWE”) to Produce Documents (the “Motion”)

and respectfully requests that the Court order WWE to produce documents responsive to Request

No. 8 in the Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of

a Premises in a Civil Action (the “Subpoena”) that Plaintiff served on WWE.

                     I.      CONCISE STATEMENT OF THE CASE

       This lawsuit concerns Defendants’ bad faith attempt to avoid payment of $23.9 million

owed to Mr. Luck by virtue of his Employment Contract with Defendant Alpha Entertainment,

LLC (“Alpha”) and a guaranty (the “Guaranty”) executed by Defendant Vincent K. McMahon

(“McMahon”). See ECF 145-1. McMahon, as primary obligor, guaranteed Alpha’s performance

of its obligations under the Employment Contract. Id. Despite fulfilling his obligations as

Commissioner and CEO of the XFL, a professional football league, Mr. Luck was wrongfully

terminated by Alpha on April 9, 2020, allegedly for cause. See ECF 145-2. Defendants’ bad faith

termination was a sham designed to evade McMahon’s obligations under the Guaranty for payment
                                                   1
          Case 3:20-cv-00516-VAB Document 228 Filed 07/06/21 Page 2 of 7




of Mr. Luck’s salary and bonuses that McMahon knew he would be required to pay if he did not

fabricate an excuse to terminate Mr. Luck before Alpha voluntarily entered bankruptcy on April

13, 2020. See ECF 172 at 17 (admitting that “Alpha sought legal advice regarding its contractual

rights under Luck’s Employment Contract after the XFL season was cancelled and it became clear

that Luck and all but a few essential XFL employees necessary to assist with Alpha’s bankruptcy

would be terminated”).

                                         II.      BACKGROUND

        It is undisputed that Defendant McMahon is the Chairman of the Board of Directors and

Chief Executive Officer of WWE and was the controlling owner of Alpha at all relevant times.

McMahon and WWE were also the owners of Alpha’s equity interests, with McMahon owning

100% of Alpha’s Class A equity interests and 76.5% of Alpha’s Class B equity interests while

WWE owned the remaining 23.5% of Alpha’s Class B equity interests. In re Alpha Entertainment

LLC, Case No. 20-10940, ECF 1 at 11 (Bankr. D. Del.).

        On April 22, 2021, Plaintiff served the Subpoena on WWE. Ex. 1. The Subpoena included

fourteen (14) requests for production (the “Requests”). Id. On May 4, 2021, WWE responded with

its objections to the fourteen (14) Requests. Ex. 2. On June 1, 2021, counsel for Plaintiff and WWE

met and conferred regarding WWE’s objections. See Ex. 3. During the conference and through

subsequent emails, Plaintiff agreed to withdraw Requests Nos. 1-7, 9-12, and 14, and offered to

limit Request No. 13 to custodians Jim Johnstone, Brad Blum, and Nicole Palumbo. Id. Defendants

agreed to produce documents responsive to Request No. 13 limited to custodians Johnstone, Blum,

and Palumbo. Other than Request No. 8, Plaintiff and WWE were able to resolve all the Requests. 1


1
  Plaintiff’s counsel raised the question of whether Plaintiff and WWE should follow the Court’s Chambers Practice
of requiring a discovery conference before the filing of a motion to compel as the Court’s order (ECF 139) that
suspended that requirement was limited to “discovery disputes between the parties” and WWE is not a party to this
case, but WWE’s counsel, who also represent Defendants Vincent K. McMahon and Alpha Entertainment, LLC,
insisted that the Court’s order applied to this discovery dispute between Plaintiff and WWE.
                                                            2
           Case 3:20-cv-00516-VAB Document 228 Filed 07/06/21 Page 3 of 7




                                                II. ARGUMENT

         The proper scope of discovery is defined by the Federal Rules of Civil Procedure. Rule

26(b)(1) defines the scope of discovery, unless otherwise limited by court order:

         Parties may obtain discovery regarding any nonprivileged matter that is relevant to
         any party’s claim or defense and proportional to the needs of the case, considering
         the importance of the issues at stake in the action, the amount in controversy, the
         parties’ relative access to relevant information, the parties’ resources, the
         importance of discovery in resolving the issues, and whether the burden or expense
         of the proposed discovery outweighs its likely benefit.

Fed. R. Civ. P. 26(b)(1). In general, “the Federal Rules of Civil Procedure concerning discovery

are to be construed broadly.” In re Priceline.com Inc. Sec. Litig., 233 F.R.D. 83, 85 (D. Conn.

2005); see also DeAngelo v. Yellowbook Inc., No. 3:12-CV-520 GWC, 2015 WL 588627, at *2

(D. Conn. Feb. 10, 2015) (“[t]he Federal Rules envision a broad scope of discovery”).

         Under Rule 26, the claims and defense in this case shape the scope of discovery. Under

Count Four of Plaintiff’s Second Amended Complaint, Mr. Luck asserts that:

         “Alpha wrongfully terminated, materially breached and/or repudiated the Employment
         Contract in violation of the implied duty of good faith and fair dealing in an effort to avoid
         paying Mr. Luck the amounts owed under the Guaranty. McMahon directed and assisted
         Alpha in the wrongful termination, breach and/or repudiation of the Employment
         Agreement, in an effort to avoid paying Mr. Luck the amounts owed under the Guaranty.
         McMahon has continued to ignore his obligations under the Guaranty by refusing to pay
         Luck. Thus, McMahon has breached the duty of good faith and fair dealing implied in the
         Guaranty.”

ECF 145 ¶ 39. 2 Regarding the implied covenant of good faith and fair dealing, the Connecticut

Supreme Court has stated that:

         “[I]t is axiomatic that the … duty of good faith and fair dealing is a covenant
         implied into a contract or a contractual relationship …. In other words, every
         contract carries an implied duty requiring that neither party do anything that will
         injure the right of the other to receive the benefits of the agreement.



2
 Count Four of Plaintiff’s Third Amended Complaint that Plaintiff has sought leave to file includes the same assertion.
See ECF 161; ECF 161-1 ¶ 42.
                                                               3
         Case 3:20-cv-00516-VAB Document 228 Filed 07/06/21 Page 4 of 7




       …

       “To constitute a breach of [the implied covenant of good faith and fair dealing], the
       acts by which a defendant allegedly impedes the plaintiff’s right to receive benefits
       that he or she reasonably expected to receive under the contract must have been
       taken in bad faith …. Bad faith in general implies … a neglect or refusal to fulfill
       some duty or some contractual obligation, not prompted by an honest mistake as to
       one’s rights or duties, but by some interested or sinister motive …. Bad faith means
       more than mere negligence; it involves a dishonest purpose.” (Citation omitted;
       internal quotation marks omitted.) De La Concha of Hartford, Inc. v. Aetna Life
       Ins. Co., supra, 269 Conn. at 433, 849 A.2d 382. “[B]ad faith may be overt or may
       consist of inaction, and it may include evasion of the spirit of the bargain …. Elm
       Street Builders, Inc. v. Enterprise Park Condominium Assn., Inc., 63 Conn. App.
       657, 667, 778 A.2d 237 (2001), quoting 2 Restatements (Second), Contracts § 205,
       comment (d) (1981); see also 23 S. Williston, Contracts (4th Ed. Lord 2002) § 63:22,
       p. 508 (a party who evades the spirit of the contract … may be liable for breach of
       the implied covenant of good faith and fair dealing …).” (Internal quotation marks
       omitted.) Laundry v. Spitz, supra, 102 Conn. App. at 43, 925 A.2d 334. “[W]hen
       one party performs the contract in a manner that is unfaithful to the purpose of
       the contract and the justified expectations of the other party are thus denied, there
       is a breach of the covenant of good faith and fair dealing, and hence, a breach
       of contract, for which damages may be recovered ….” (Internal quotation marks
       omitted.) Id., at 44, 925 A.2d 334.

Greysen v. Securities Security Services USA, Inc., 322 Conn. 385, 399 (2016) (emphasis added).

       As Greysen makes clear, the determination of whether there is a breach of the implied duty

of good faith and fair dealing is a fact intensive inquiry. Plaintiff’s claims that Alpha and McMahon

breached the implied covenant of good faith and fair dealing by fabricating pretextual reasons to

terminate Mr. Luck to avoid paying Luck’s salary and bonuses renders discovery related to

whether Mr. Luck was terminated for reasons other than those alleged by Defendants relevant.

Therefore, documents concerning Defendants’ actions prior to the termination and Defendants’

reasoning for the termination are relevant and discoverable.

       Request No. 8 asks WWE to produce “All WWE board meeting decisions or WWE board

meeting notes regarding the XFL or Alpha.” See Ex. 1 at 10. WWE responded to Request No. 8

with the following objection:



                                                     4
           Case 3:20-cv-00516-VAB Document 228 Filed 07/06/21 Page 5 of 7




          “WWE objects to Request No. 8 on the grounds that it is harassing and not reasonably
          calculated to lead to the discovery of information relevant to any party’s claims or defenses
          and proportional to the needs of the case.”

Ex. 2 at 6.

          As noted above, Defendant McMahon is the Chairman of the Board of Directors and Chief

Executive Officer of WWE, McMahon was controlling owner and Alpha, and McMahon and

WWE were the owners of Alpha’s equity interests. In re Alpha Entertainment LLC, Case No. 20-

10940, ECF 1 at 11 (Bankr. D. Del.). Defendants have already admitted that McMahon first

decided that Alpha was going to voluntarily enter bankruptcy and thus wanted to devise a way to

terminate Mr. Luck for cause to avoid McMahon’s obligations to pay Mr. Luck his remaining

salary and bonuses. See ECF 172 at 17 (admitting that “Alpha sought legal advice regarding its

contractual rights under Luck’s Employment Contract after the XFL season was cancelled and it

became clear that Luck and all but a few essential XFL employees necessary to assist with Alpha’s

bankruptcy would be terminated”). Any documents or communications with McMahon or WWE’s

board members related to terminating the XFL football season, reducing Alpha’s budget or

funding, terminating Alpha employees, placing Alpha into bankruptcy or otherwise selling or

disposing of McMahon’s and WWE’s equity interest in Alpha, or terminating Mr. Luck are

relevant to Mr. Luck’s claim that Alpha and McMahon devised pretextual reasons to terminate Mr.

Luck for cause. Therefore, the board meeting decisions and notes from WWE’s board meetings

regarding the XFL are relevant and should be produced.

                                         IV. CONCLUSION

          WHEREFORE, Plaintiff Oliver Luck respectfully requests that the Court grant his Motion

to Compel WWE to Produce Documents, order WWE to produce documents responsive to Request

No. 8 in the Subpoena within 14 days from the Court’s order, and award Plaintiff all other just

relief.
                                                       5
Case 3:20-cv-00516-VAB Document 228 Filed 07/06/21 Page 6 of 7




                            Respectfully submitted,
                            PLAINTIFF OLIVER LUCK

                            /s/ Paul J. Dobrowski
                            Paul J. Dobrowski (phv10563)
                            Vanessa L. Pierce (phv10561)
                            Jared A. McHazlett (phv10650)
                            DOBROWSKI, LARKIN & STAFFORD, L.L.P.
                            4601 Washington Avenue, Suite 300
                            Houston, Texas 77007
                            Telephone: (713) 659-2900
                            Facsimile: (713) 659-2908
                            Email: pjd@doblaw.com
                            Email: vpierce@doblaw.com
                            Email: jmchazlett@doblaw.com

                            AND

                            /s/ Andrew M. Zeitlin
                            Andrew M. Zeitlin (Fed. Bar No. ct21386)
                            Joette Katz (Fed. Bar No. ct30935)
                            Sarah E. Gleason (ct30906)
                            SHIPMAN & GOODWIN LLP
                            300 Atlantic Street
                            Stamford, Connecticut 06901
                            Tel.: (203) 324-8100
                            Fax: (203) 324-8199
                            Email: azeitlin@goodwin.com
                            Email: jkatz@goodwin.com
                            Email: segleason@goodwin.com

                            HIS ATTORNEYS




                                  6
         Case 3:20-cv-00516-VAB Document 228 Filed 07/06/21 Page 7 of 7




                             CERTIFICATE OF CONFERENCE

       I hereby certify that I communicated with Defendants in an attempt to resolve this matter
via email exchange and telephone call. See Ex. 3 attached hereto. We were unable to come to an
agreement regarding Request No. 8. The remaining document requests in the Subpoena have been
resolved.

                                                     /s/Jared A. McHazlett




                                CERTIFICATE OF SERVICE

         I hereby certify that on July 6, 2021, a copy of the foregoing was filed electronically and
served on anyone unable to accept electronic filing. Notice of this filing will be sent by e-mail to
all parties by operation of the Court’s electronic filing system, or by mail to anyone unable to
accept electronic filing as indicated on the Notice of Electronic Filing. Parties may access this
filing through the Court’s CM/ECF system.


                                             /s/ Jared A. McHazlett




                                                     7
